Opinion of the Court
Ferguson, Judge:
The accused was convicted of involuntary manslaughter, in violation of Uniform Code of Military Justice, Article 119, 10 USC § 919, and sentenced to bad-conduct discharge, total forfeitures, confinement at hard labor for three years, and reduction. Despite evidence of long and honorable prior service, good character, and receipt of letters of commendation, the law officer gave no instructions on punishment beyond the maximum limitations thereon and the mechanics of voting.
Under the circumstances of this case and in light of the near maximum sentence imposed, the failure to provide adequate sentence instructions was prejudicially erroneous. United States v Wheeler, 17 USCMA 274, 38 CMR 72, this day decided.
The decision of the board of review is reversed and the record of trial is returned to the Judge Advocate General of the Army. The board may reassess the sentence or order a rehearing thereon.
Chief Judge Quinn and Judge Kil-day concur.